BUTLER, District Judge.
On the trial of this case Warren v. U. S. [7 C. C. A. 368], 58 Fed. 559, was cited as controlling, and the defendant’s counsel as well as the district attorney believed it to be so. As applied to tbe eighth section of the statute, under which alone the evidence warranted a conviction in the case before us, I was unable to understand how such a construction could he given to the language involved. This section renders the officers responsible criminally for failure to “adopt due precautions to prevent the landing of any alien immigrant at any place or time other than that designated by the inspection officers” and provides that “any such officer * * * who shall either knowingly or negligently land or permit to land any alien immigrant at any place or time other than that designated by the inspection officers shall be deemed guilty of a misdemeanor.” To justify a conviction it seems so clearly necessary to prove willful or negligent permission to escape that I expressed surprise at what was supposed to be decided in Warren v. U. S., but ordered a conviction in deference to that case. Upon further examination it is found that Warren v. U. S. arose under the tenth section of the statute, in which the language used is different, and although ihe eighth section is cited and apparently treated as if it should receive a similar construction, the decision is not applicable *680to the case in hand. It is not improbable that it will be followed with reluctance even as respects the tenth section. The wisdom of such a construction of language in a criminal statute may be doubted. A new trial is therefore granted.